DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered.

Status of the Claims
	Claims 1, 45-63 are pending.
Priority
Examiner notes that Applicant cannot rely upon the certified copy of the foreign priority application because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. Examiner recommends submitting an English translation of the foreign priority. The effective filing date is 12/21/2017.

Response to Arguments
Rejections under 35 USC 102(a)(1):
Applicant’s Argument: Applicant argues on page 6-7 that the claim now recites a pre-configured resource on a physical uplink shared channel and sending a BSR using the “pre-configured resource” wherein there is no sending of a scheduling request

Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claim to incorporate subject matter that changes the scope of the claimed invention. The claim now recites a PUSCH and a process wherein there is expressly no scheduling resource before the BSR is transmitted thus changing how a “pre-configured resource” is interpreted. An updates search was conducted and a new grounds of rejection is presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49-53, 59-63 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 recites the limitation "the logical channel" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claim 49 does not previously define a logical channel thus this term renders the claim limitation indefinite as Applicant should firs recite “a logical channel” as in claim 1. The dependent claims are rejected by virtue of their dependence on claim 49. Claim 59 is rejected for the same reason regarding “the logical channel.” 




Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 45-47, 49-52, 54-57, 59-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Li”) (US 20190320446 A1) in view of Lee et al. (“Lee”) (US 20180192434 A1).

Regarding claim 1, Li teaches:
A scheduling method, applied to a terminal, wherein the method comprises: 
receiving a pre-configured resource from a base station without sending a scheduling request (SR) [Figure 5, ¶0061-63, gNB sends message 506 to UE with configuration for grant-free transmission, and no SR is sent, the UE using the configuration to make a grant-free transmission following in 508], wherein the pre-configured resource is on a channel other than the control channel [¶0065 outside of control channel for pre-configured resource], and the SR instructs the base station to allocate an uplink grant resource for sending a buffer state report (BSR) [Li, ¶0061-63 There is no SR sent instructing the base station to allocate a grant prior to receiving pre-configured resource]; 
determining whether there is to-be-sent service data on a logical channel [¶0063 determines URLLC new data determined at UE]; 
[¶0063 send on the grant-free transmission the SR including a BSR indication indicating an amount of data to transmit relative to a threshold, see further ¶0064 wherein the SR may include indication of whether BSR is included thus BSR may be included if the one bit has the corresponding value and is thus sent in either case]; and receiving the uplink grant resource from the base station [¶0066, in response to request, UE is granted a resource to activate SPS 510 in Figure 5].
Li teaches sending the request after receiving the grant-free resource in a region other than the control region but does not expressly teach PUSCH however Lee teaches the pre-configured resource is on a physical uplink shared channel [¶0374-379, a UE transmits a request for resources to transmit data, this request transmitted on preconfigured resources in PUSCH as this is not preceded by a step of SR for the UE to obtain a resource for sending the BSR, further ¶0275 indicates BSR to PUSCH and further ¶0166 shows that PUSCH is used for the BSR as in ¶0374-379].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the transmission is on PUSCH as in Lee. Li teaches ¶0063-66 the request may be transmitted in a region outside the control region. It would have been obvious to modify the resources used for sending the request in Lee to be PUSCH resources as in Lee as it would have been a simple substitution of parts to replace the unspecified resources of Li with PUSCH as Lee teaches several embodiments can be used for fast UL transmission grants including MAC and PUCCH, for the purpose of ultra low latency ¶0329 and sending uplink quickly ¶0343.
Li teaches uplink channels but does not teach a logical channel however Lee teaches urgent services for transmission in uplink in a logical channel thus to-be-sent service data on the logical channel [¶0377-379].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the transmission is on a logical channel as in Lee. Li teaches ¶0063-66 the request is for data transmissions in the uplink but does not teach logical channels however it would have been obvious to modify the channel to be associated with a logical channel as in Lee who 

Regarding claim 45, Li-Lee teaches:
The scheduling method according to claim 1, wherein the pre- configured resource is configured at least for the logical channel [Li ¶0061-66, preconfigured resource for uplink channel which may be for obtaining a resource on a logical channel as in Lee ¶0374-379 see rationale for combination as in claim 1 thus configured for the logical channel].

Regarding claim 46, Li-Lee teaches:
The scheduling method according to claim 1, wherein the method further comprises: receiving the pre-configured resource from the base station before a scheduling procedure [Li ¶0061-66 preconfigured resource received in Figure 5 before a scheduling procedure is started].

Regarding claim 47, Li-Lee teaches:
The scheduling method according to claim 1, wherein the configuration of the pre-configured resource is not in response to the SR [Li ¶0061-66 preconfigured resource received in Figure 5 before a scheduling procedure is started and without any SR so not in response to SR].

Regarding claim 49, Li teaches:
A scheduling method, applied to a base station [Figure 5 base station gNB 504], comprising:  
sending a pre-configured resource to a terminal without receiving a scheduling request (SR) [Figure 5, ¶0061-63, gNB sends message 506 to UE with configuration for grant-free transmission, and no SR is sent, the UE using the configuration to make a grant-free transmission following in 508], wherein the pre-configured resource is on a channel other than the control channel [¶0065 outside of control channel for pre-configured resource], and the SR instructs the base station to allocate an uplink grant resource for sending a buffer state report (BSR) [Li, ¶0061-63 There is no SR sent instructing the base station to allocate a grant prior to receiving pre-configured resource]; 
[¶0063 send on the grant-free transmission the SR including a BSR indication indicating an amount of data to transmit relative to a threshold to the gNB, see further ¶0064 wherein the SR may include indication of whether BSR is included thus BSR may be included if the one bit has the corresponding value, in response UE is granted resource by gNB, see 508 Figure 5]; allocating an uplink grant resource to the channel; and sending the uplink grant resource to the terminal [¶0061-66, in response to request, UE is granted a resource to activate SPS 510 in Figure 5 for transmission 512 in Figure 5].
Li teaches sending the request after receiving the grant-free resource in a region other than the control region but does not expressly teach PUSCH however Lee teaches the pre-configured resource is on a physical uplink shared channel [¶0374-379, a UE transmits a request for resources to transmit data, this request transmitted on preconfigured resources in PUSCH as this is not preceded by a step of SR for the UE to obtain a resource for sending the BSR, further ¶0275 indicates BSR to PUSCH and further ¶0166 shows that PUSCH is used for the BSR as in ¶0374-379].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the transmission is on PUSCH as in Lee. Li teaches ¶0063-66 the request may be transmitted in a region outside the control region. It would have been obvious to modify the resources used for sending the request in Lee to be PUSCH resources as in Lee as it would have been a simple substitution of parts to replace the unspecified resources of Li with PUSCH as Lee teaches several embodiments can be used for fast UL transmission grants including MAC and PUCCH, for the purpose of ultra low latency ¶0329 and sending uplink quickly ¶0343.
Li teaches uplink channels but does not teach a logical channel however Lee teaches urgent services for transmission in uplink in a logical channel thus to-be-sent service data on the logical channel [¶0377-379].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the transmission is on a logical channel as in Lee. Li teaches ¶0063-66 the request is for data transmissions in the uplink but does not teach logical channels however it would have been obvious to modify the channel to be associated with a logical channel as in Lee who 

Regarding claim 50, Li-Lee teaches:
The scheduling method according to claim 49, wherein the pre- configured resource is configured at least for the logical channel [Li ¶0061-66, preconfigured resource for uplink channel which may be for obtaining a resource on a logical channel as in Lee ¶0374-379 see rationale for combination as in claim 49 thus configured for the logical channel].

Regarding claim 51, Li-Lee teaches:
The scheduling method according to claim 49, wherein the sending the pre-configured resource comprises: send the pre-configured resource to the terminal before a scheduling procedure [Li ¶0061-66 preconfigured resource received in Figure 5 at terminal from gNB before a scheduling procedure is started].

Regarding claim 52, Li-Lee teaches:
The scheduling method according to claim 49, wherein the configuration of the pre-configured resource is not in response to the SR [Li ¶0061-66 preconfigured resource received at terminal as transmitted from gNB in Figure 5 before a scheduling procedure is started and without any SR so not in response to SR].

Regarding claim 54, Li teaches:
A scheduling apparatus [UE in Figure 5 502, ¶0040 and Figure 2], a non-transitory memory storage comprising instructions; and one or more processors in communication with the memory storage, wherein the instructions, when executed by the one or more processors, cause the apparatus [Figure 2, ¶0038-40 teaches mobile units, Figure 5 502] to 
receive a pre-configured resource from a base station without sending a scheduling request (SR) [Figure 5, ¶0061-63, gNB sends message 506 to UE with configuration for grant-free transmission, and no SR is sent, the UE using the configuration to make a grant-free transmission following in 508], wherein the pre-configured resource is on a channel other than the control channel [¶0065 outside of control channel for pre-configured resource], and the SR instructs the base station to allocate an uplink grant resource for sending a buffer state report (BSR) [Li, ¶0061-63 There is no SR sent instructing the base station to allocate a grant prior to receiving pre-configured resource]; 
determine whether there is to-be-sent service data on a logical channel [¶0063 determines URLLC new data determined at UE]; 
in response to determining there is to-be-sent service data on the channel, send a BSR to the base station by using the pre-configured resource, wherein the BSR allows the base station to allocate an uplink grant resource to the channel [¶0063 send on the grant-free transmission the SR including a BSR indication indicating an amount of data to transmit relative to a threshold, see further ¶0064 wherein the SR may include indication of whether BSR is included thus BSR may be included if the one bit has the corresponding value]; and receive the uplink grant resource from the base station [¶0066, in response to request, UE is granted a resource to activate SPS 510 in Figure 5].
Li teaches sending the request after receiving the grant-free resource in a region other than the control region but does not expressly teach PUSCH however Lee teaches the pre-configured resource is on a physical uplink shared channel [¶0374-379, a UE transmits a request for resources to transmit data, this request transmitted on preconfigured resources in PUSCH as this is not preceded by a step of SR for the UE to obtain a resource for sending the BSR, further ¶0275 indicates BSR to PUSCH and further ¶0166 shows that PUSCH is used for the BSR as in ¶0374-379].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the transmission is on PUSCH as in Lee. Li teaches ¶0063-66 the request may be transmitted in a region outside the control region. It would have been obvious to modify the resources used for sending the request in Lee to be PUSCH resources as in Lee as it would have been a simple substitution of parts to replace the unspecified resources of Li with PUSCH as Lee teaches several embodiments can be used for fast UL transmission grants including MAC and PUCCH, for the purpose of ultra low latency ¶0329 and sending uplink quickly ¶0343.
[¶0377-379].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the transmission is on a logical channel as in Lee. Li teaches ¶0063-66 the request is for data transmissions in the uplink but does not teach logical channels however it would have been obvious to modify the channel to be associated with a logical channel as in Lee who teaches logical channels are used to map to physical channels ¶0169 and allow for urgent services to be facilitated ¶0037-379 for purpose of ultra low latency ¶0329 and sending uplink quickly ¶0343.

Regarding claim 55, Li-Lee teaches:
The scheduling apparatus according to claim 54, wherein the pre- configured resource is configured at least for the logical channel [Li ¶0061-66, preconfigured resource for uplink channel which may be for obtaining a resource on a logical channel as in Lee ¶0374-379 see rationale for combination as in claim 54 thus configured for the logical channel].

Regarding claim 56, Li-Lee teaches:
The scheduling apparatus according to claim 54, wherein the instructions, when executed by the one or more processors, cause the apparatus to: receive the pre-configured resource from the base station before a scheduling procedure [Li ¶0061-66 preconfigured resource received in Figure 5 before a scheduling procedure is started].

Regarding claim 57, Li-Lee teaches:
The scheduling apparatus according to claim 54, wherein the configuration of the pre-configured resource is not in response to the SR [Li ¶0061-66 preconfigured resource received in Figure 5 before a scheduling procedure is started and without any SR so not in response to SR].

Regarding claim 59, Li teaches:
[Figure 5 base station gNB 504, Figure 3]:
send a pre-configured resource to a terminal without receiving a scheduling request (SR) [Figure 5, ¶0061-63, gNB sends message 506 to UE with configuration for grant-free transmission, and no SR is sent, the UE using the configuration to make a grant-free transmission following in 508], wherein the pre-configured resource is on a channel other than the control channel [¶0065 outside of control channel for pre-configured resource], and the SR instructs the base station to allocate an uplink grant resource for sending a buffer state report (BSR) [Li, ¶0061-63 There is no SR sent instructing the base station to allocate a grant prior to receiving pre-configured resource]; 
receive a BSR from the terminal by using the pre-configured resource, wherein the BSR allows the base station to allocate an uplink grant resource to the channel [¶0063 send on the grant-free transmission the SR including a BSR indication indicating an amount of data to transmit relative to a threshold to the gNB, see further ¶0064 wherein the SR may include indication of whether BSR is included thus BSR may be included if the one bit has the corresponding value, in response UE is granted resource by gNB, see 508 Figure 5]; allocate an uplink grant resource to the channel; and send the uplink grant resource to the terminal [¶0061-66, in response to request, UE is granted a resource to activate SPS 510 in Figure 5 for transmission 512 in Figure 5].
Li teaches sending the request after receiving the grant-free resource in a region other than the control region but does not expressly teach PUSCH however Lee teaches the pre-configured resource is on a physical uplink shared channel [¶0374-379, a UE transmits a request for resources to transmit data, this request transmitted on preconfigured resources in PUSCH as this is not preceded by a step of SR for the UE to obtain a resource for sending the BSR, further ¶0275 indicates BSR to PUSCH and further ¶0166 shows that PUSCH is used for the BSR as in ¶0374-379].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the transmission is on PUSCH as in Lee. Li teaches ¶0063-66 the request may be transmitted in a region outside the control region. It would have been obvious to modify 
Li teaches uplink channels but does not teach a logical channel however Lee teaches urgent services for transmission in uplink in a logical channel thus to-be-sent service data on the logical channel [¶0377-379].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the transmission is on a logical channel as in Lee. Li teaches ¶0063-66 the request is for data transmissions in the uplink but does not teach logical channels however it would have been obvious to modify the channel to be associated with a logical channel as in Lee who teaches logical channels are used to map to physical channels ¶0169 and allow for urgent services to be facilitated ¶0037-379 for purpose of ultra low latency ¶0329 and sending uplink quickly ¶0343.

Regarding claim 60, Li-Lee teaches:
The scheduling apparatus according to claim 59, wherein the pre- configured resource is configured at least for the logical channel [Li ¶0061-66, preconfigured resource for uplink channel which may be for obtaining a resource on a logical channel as in Lee ¶0374-379 see rationale for combination as in claim 59 thus configured for the logical channel].

Regarding claim 61, Li-Lee teaches:
The scheduling apparatus according to claim 59, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: send the pre-configured resource to the terminal before a scheduling procedure. [Li ¶0061-66 preconfigured resource received in Figure 5 at terminal from gNB before a scheduling procedure is started].

Regarding claim 62, Li-Lee teaches:
[Li ¶0061-66 preconfigured resource received at terminal as transmitted from gNB in Figure 5 before a scheduling procedure is started and without any SR so not in response to SR].


Claim 48, 53, 58, 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Li”) (US 20190320446 A1) in view of Lee et al. (“Lee”) (US 20180192434 A1) and Kim et al. (“Kim”) (US 20080304447 A1).

Regarding claim 48, Li-Lee teaches:
the scheduling method according to claim 1.
Li teaches sending a BSR but does not expressly teach receiving a predefined number of times.
Kim teaches wherein the method further comprises: receiving a quantity of repetition times from the base station [¶0090, base station indicates maximum retransmission limit for buffer status report, i.e. repetition quantity, and the UE ¶0092, see ¶0073 wherein maximum retransmission can be reached for a specific MRL, ].
Li teaches sending the BSR but not a repetition quantity of times.
Kim teaches and wherein sending the BSR comprises: repeatedly sending, by the terminal, the BSR for the quantity of repetition times [¶0099-101, for a packet for which there is maximum retransmission, if NACK is received after repetition quantity is reached, switches resources].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the transmission is repeated according to a repetition quantity. Li teaches sending a BSR to obtains a resource but does not teach a repetition amount however it would have been obvious to configure to BSR according to a maximum repetition value that can be reached if enough NACKs are received as in Kim who teaches this addresses the need to inform that maximum transmission is reached without separate resource being used ¶0024.



The scheduling method according to claim 49.
Li teaches sending a BSR but does not expressly teach a pre-defined number of times indicated and receiving the BSR the indicated number of times.
Kim teaches wherein the method further comprises: sending a quantity of repetition times to the terminal [¶0090, base station indicates maximum retransmission limit for buffer status report, i.e. repetition quantity, and the UE ¶0092, see ¶0073 wherein maximum retransmission can be reached for a specific MRL, ].
Li teaches receiving the BSR but not a repetition quantity of times.
Kim teaches and wherein receiving the BSR comprises: repeatedly receiving the buffer state report for the quantity of repetition times [¶0099-101, for a packet for which there is maximum retransmission, if NACK is received after repetition quantity is reached, switches resources, wherein a NACK may be sent if the received packet is erroneous ¶0013 meaning the BSR is still technically received just not correctly].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the transmission is repeated according to a repetition quantity. Li teaches sending a BSR to obtains a resource but does not teach a repetition amount however it would have been obvious to configure to BSR according to a maximum repetition value that can be reached if enough NACKs are received as in Kim who teaches this addresses the need to inform that maximum transmission is reached without separate resource being used ¶0024.

Regarding claim 58, Li-Lee teaches:
The scheduling apparatus according to claim 54.
Li teaches sending a BSR but does not expressly teach a pre-defined number of times and sending the BSR the predefined number of times.
Kim teaches wherein the instructions, when executed by the one or more processors, cause the apparatus to: receive a quantity of repetition times from the base station [¶0090, base station indicates maximum retransmission limit for buffer status report, i.e. repetition quantity, and the UE ¶0092, see ¶0073 wherein maximum retransmission can be reached for a specific MRL, ].
Li teaches sending the BSR but not a repetition quantity of times.
Kim teaches and repeatedly sending the BSR for the quantity of repetition times [¶0099-101, for a packet for which there is maximum retransmission, if NACK is received after repetition quantity is reached, switches resources].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the transmission is repeated according to a repetition quantity. Li teaches sending a BSR to obtains a resource but does not teach a repetition amount however it would have been obvious to configure to BSR according to a maximum repetition value that can be reached if enough NACKs are received as in Kim who teaches this addresses the need to inform that maximum transmission is reached without separate resource being used ¶0024.

Regarding claim 63, Li-Lee teaches:
The scheduling apparatus according to claim 59.
Li teaches sending a BSR but does not expressly teach a pre-defined number of times indicated and receiving the BSR the indicated number of times.
Kim teaches wherein the instructions, when executed by the one or more processors, cause the apparatus to: send a quantity of repetition times to the terminal [¶0090, base station indicates maximum retransmission limit for buffer status report, i.e. repetition quantity, and the UE ¶0092, see ¶0073 wherein maximum retransmission can be reached for a specific MRL, ].
Li teaches receiving the BSR but not a repetition quantity of times.
Kim teaches and repeatedly receive the buffer state report for the quantity of repetition times [¶0099-101, for a packet for which there is maximum retransmission, if NACK is received after repetition quantity is reached, switches resources, wherein a NACK may be sent if the received packet is erroneous ¶0013 meaning the BSR is still technically received just not correctly].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the transmission is repeated according to a repetition quantity. Li 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478